DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riggs et al. (EP0623289).
Claim 10. Riggs et al. discloses a smoking article comprising a filter element 21 (mouth end piece segment) at a mouth end, and a fuel element 10 at the opposite end (lighting end). Fuel element 10 (heat generation segment), substrate 16, reconstituted 
Claim 11. Riggs et al. discloses that fuel element 10 (heat generation segment) is less than 20 mm in length (Page 3, lines 26-29) and comprises a carbon fuel composition (Page 2, line 49-Page 3, line 21).
Claim 12. Riggs et al. discloses that substrate 16 (aerosol-generating segment) includes glycerin and propylene glycol (Page 7, lines 16-21).
Claim 13. Riggs et al. discloses that substrate 16 (aerosol-generating segment) and fuel element 10 (heat generation segment) are adjacent so as to be in a heat exchange relationship (Page 7, lines 16-21).
Claim 14. Riggs et al. discloses that paper wrapper 18 (single piece of outer wrapping material) wraps around a portion of reconstituted tobacco segment 19, all of substrate 16 (aerosol-generating segment), and a portion of fuel element 10 (heat generation segment) up to a point about 2 to 8 mm from the lighting end of the cigarette (Figure 1; Page 2, line 49-Page 3, line 21; Page 4, lines 6-36).
Claim 15. Riggs et al. discloses a method of assembling a smoking article, wherein a jacketed fuel rod is cut into fuel elements 12 mm in length. Two fuel elements are positioned on opposite sides of a substrate void tube section and aligned. These components are overwrapped with a wrapper about 26.5 mm in width and about 54 mm in length, comprising a paper/foil/paper laminate, comprising Ecusta 15456 paper/continuous cast 0.0005 inch thick aluminum foil/Ecusta 29492 paper, which are laminated to the foil using Airflex Adhesive 465. The laminate is adhered to the jacketed fuel and the substrate void tube assembly, by cold adhesive MT-8014, RJR Packaging, applied to the entire inner surface of the laminate. The wrapper overwraps the substrate tube and extends to within about 6 mm of the free end of each fuel element to form a 2-up fuel substrate section. A 2-up fuel/substrate section is cut at its midpoint and positioned on opposite sides of a 2-up tobacco section and aligned so that the void end of each fuel-substrate section is adjacent and abuts the tobacco paper plugs at each end of the 2-up tobacco section. The assembled components are overwrapped with Ecusta E30336 paper, about 70 mm in length and about 26 mm wide. The wrapper is adhered to the fuel substrate section and the tobacco section assembly with MT-8009 adhesive (RJR Packaging) to form a 2-up tobacco-fuel unit approximately 126 mm in length. A 2-up tobacco-fuel unit is cut at its midpoint and positioned on opposite sides of a 2-up filter unit and aligned so that the tobacco roll end of a single tobacco-fuel unit is adjacent and abuts the 2-up filter. The assembled components are overwrapped with a tipping wrapper, RJR tipping code No. 1000011, approximately 50 mm in length and about 26 mm in width which extends approximately 5 mm over each of the junctures between the 2-up filter and each tobacco-fuel unit. The wrapper is adhered over its 
Claim 19. Riggs et al. discloses that substrate 16 is positioned in a barrier tube 17 ([0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (EP0623289).
Claim 1. Riggs et al. discloses a smoking article comprising a filter element 21 (mouth end piece segment) at a mouth end, and a fuel element 10 at the opposite end (lighting end). Fuel element 10 (heat generation segment) and substrate 16 (aerosol generating segment) make up an aerosol generation system. Fuel element 10 (heat generation segment) comprises a carbon fuel composition (heat source). Substrate 16 (aerosol-generating segment) comprises aerosol forming material. Reconstituted tobacco segment 19 (interior segment) is between substrate 16 (aerosol-generating segment) and filter element 21 (mouth end piece segment). Outer paper wrapper 14 (single piece of outer wrapping material) wraps around reconstituted tobacco segment 19, substrate 16 (aerosol-generating segment), and fuel element 10 (heat generation segment) (Figure 1; Page 2, line 49-Page 3, line 21; Page 4, lines 6-10).
Riggs et al. discloses that tipping paper 23 “is used to join the filter 21 to the tobacco cut filler segment of the cigarette” ([0023]). Figure 1 of Riggs shows tipping paper 23 extending along filter element 21 (mouth end piece segment) and reconstituted tobacco segment 19 for the full length of tobacco segment 19. Riggs does not explicitly disclose in the same embodiment that the tipping paper 23 wraps around reconstituted tobacco segment 19 (interior segment) for only a portion of that segment.
However, Riggs discloses that the tipping wrapper need only extend approximately 5 mm over the juncture of the filter and the tobacco-fuel unit to attach the filter to the tobacco-fuel unit ([0107]). Riggs et al. also discloses in the embodiment depicted in Figure 2 that a low-efficiency filter element 21 is positioned at the extreme mouth end of the cigarette. The low-efficiency filter element 21 is overwrapped with paper 22 and a tipping paper 23 is used to join the filter 21 to the tobacco cut filler 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the tipping wrapper of the first embodiment of Riggs may only cover a portion of the adjacent reconstituted tobacco segment 19 (interior segment) since Riggs et al. suggests that the tipping wrapper need only extend approximately 5 mm over the juncture of the filter and the tobacco-fuel unit in order to attach the filter to the tobacco-fuel unit. Riggs et al. does not disclose any particular advantage to extending the tipping wrapper along the full length of the reconstituted tobacco segment 19 (interior segment) and does not discuss this feature beyond its depiction in Figure 1.
Claim 2. Riggs et al. discloses that fuel element 10 (heat generation segment) is less than 20 mm in length (Page 3, lines 26-29) and comprises a carbon fuel composition (Page 2, line 49-Page 3, line 21).
Claim 3. Riggs et al. discloses that substrate 16 (aerosol-generating segment) includes glycerin and propylene glycol (Page 7, lines 16-21).
Claim 4. Riggs et al. discloses that substrate 16 (aerosol-generating segment) and fuel element 10 (heat generation segment) are adjacent so as to be in a heat exchange relationship (Page 7, lines 16-21).
Claim 5. Riggs et al. discloses that paper wrapper 18 (single piece of outer wrapping material) wraps around a portion of reconstituted tobacco segment 19, all of substrate 16 (aerosol-generating segment), and a portion of fuel element 10 (heat 
Claim 6. Riggs et al. discloses that outer paper wrapper (single piece of outer wrapping material) extends the full length of fuel element 10 so as to be flush with the lighting end of the cigarette (Figure 1).
Claim 7. Riggs et al. discloses a method of assembling a smoking article, wherein a jacketed fuel rod is cut into fuel elements 12 mm in length. Two fuel elements are positioned on opposite sides of a substrate void tube section and aligned. These components are overwrapped with a wrapper about 26.5 mm in width and about 54 mm in length, comprising a paper/foil/paper laminate, comprising Ecusta 15456 paper/continuous cast 0.0005 inch thick aluminum foil/Ecusta 29492 paper, which are laminated to the foil using Airflex Adhesive 465. The laminate is adhered to the jacketed fuel and the substrate void tube assembly, by cold adhesive MT-8014, RJR Packaging, applied to the entire inner surface of the laminate. The wrapper overwraps the substrate tube and extends to within about 6 mm of the free end of each fuel element to form a 2-up fuel substrate section. A 2-up fuel/substrate section is cut at its midpoint and positioned on opposite sides of a 2-up tobacco section and aligned so that the void end of each fuel-substrate section is adjacent and abuts the tobacco paper plugs at each end of the 2-up tobacco section. The assembled components are overwrapped with Ecusta E30336 paper, about 70 mm in length and about 26 mm wide. The wrapper is adhered to the fuel substrate section and the tobacco section assembly with MT-8009 adhesive (RJR Packaging) to form a 2-up tobacco-fuel unit approximately 126 mm in length. A 2-up tobacco-fuel unit is cut at its midpoint and positioned on opposite sides of 
Claim 8. Riggs et al. discloses that the two fuel elements are positioned on opposite sides of a substrate void tube section and aligned. These components are overwrapped with a wrapper about 26.5 mm in width and about 54 mm in length, comprising a paper/foil/paper laminate (Page 13, lines 16-24).
Claim 9. Riggs et al. discloses a smoking article wherein the fuel element segment (heat generation segment) and the substrate rod (aerosol generation segment) are aligned in an abutting end-to-end relationship. The two segments are attached together by a laminated wrapper which circumscribes and extends along the length of the substrate rod and a 6 mm length of the fuel element segment which is adjacent the substrate rod. The cut filler segment (segment incorporating tobacco) and the filter element segment are aligned in an abutting end-to-end relationship. The two segments 
Claim 18. Riggs et al. discloses that substrate 16 is positioned in a barrier tube 17 ([0021]).

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riggs et al. (EP0623289) in view of Clearman et al. (US 4917128).
Claim 16. Riggs et al. discloses a smoking article comprising a filter element 21 (mouth end piece segment) at a mouth end, and a fuel element 10 at the opposite end (lighting end). Fuel element 10 (heat generation segment) and substrate 16 (aerosol generating segment) make up an aerosol generation system. Fuel element 10 (heat generation segment) comprises a carbon fuel composition (heat source). Substrate 16 (aerosol-generating segment) comprises aerosol forming material. Reconstituted 
Riggs et al. does not explicitly disclose a single piece of outer wrapping material providing an overwrap (i) around the length of the mouth end piece segment; (ii) around the length of the tobacco-containing segment; (iii) around the length of the aerosol-generating segment; and (iv) around the heat generation segment for at least a portion of its length.
Clearman et al. discloses a smoking article comprising a fuel element 10, smoke generating means is enclosed within a metallic container 12, a tobacco paper spacer member 24, and a segment of non-woven thermoplastic fibers 26. The entire length of the cigarette, or any portion thereof, is overwrapped with one or more layers of cigarette paper (Column 12, lines 30-46).
Clearman teaches that papers can be designed or engineered to remain wholly or partially intact upon exposure to heat from the burning fuel element. Such papers provide the opportunity to restrict air flow to the burning fuel element, thereby controlling the temperature at which the fuel element burns and the subsequent heat transfer to the smoke generating means. To reduce the burning rate and temperature of the fuel element, thereby maintaining a low CO/CO.sub.2 ratio, a non-porous or zero-porosity paper treated to be slightly porous, e.g., non-combustible mica paper with a plurality of 
Claim 17. Riggs et al. discloses a method of assembling a smoking article, wherein a jacketed fuel rod is cut into fuel elements 12 mm in length. Two fuel elements are positioned on opposite sides of a substrate void tube section and aligned. These components are overwrapped with a wrapper about 26.5 mm in width and about 54 mm in length, comprising a paper/foil/paper laminate, comprising Ecusta 15456 paper/continuous cast 0.0005 inch thick aluminum foil/Ecusta 29492 paper, which are laminated to the foil using Airflex Adhesive 465. The laminate is adhered to the jacketed fuel and the substrate void tube assembly, by cold adhesive MT-8014, RJR Packaging, applied to the entire inner surface of the laminate. The wrapper overwraps the substrate tube and extends to within about 6 mm of the free end of each fuel element to form a 2-up fuel substrate section. A 2-up fuel/substrate section is cut at its midpoint and positioned on opposite sides of a 2-up tobacco section and aligned so that the void end of each fuel-substrate section is adjacent and abuts the tobacco paper plugs at each end of the 2-up tobacco section. The assembled components are overwrapped with Ecusta E30336 paper, about 70 mm in length and about 26 mm wide. The wrapper is 
Riggs et al. does not explicitly disclose a single piece of outer wrapping material providing an overwrap (i) around the length of the mouth end piece segment; (ii) around the length of the tobacco-containing segment; (iii) around the length of the aerosol-generating segment; and (iv) around the heat generation segment for at least a portion of its length.
Clearman et al. discloses a smoking article comprising a fuel element 10, smoke generating means is enclosed within a metallic container 12, a tobacco paper spacer member 24, and a segment of non-woven thermoplastic fibers 26. The entire length of the cigarette, or any portion thereof, is overwrapped with one or more layers of cigarette paper (Column 12, lines 30-46).

Claim 20. Modified Riggs et al. discloses that substrate 16 is positioned in a barrier tube 17 (Riggs [0021]).

Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 
Applicant’s arguments relating to the 35 USC 102 rejection over Barnes are moot as the Barnes reference is not cited in the current rejection. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, Riggs et al. does not disclose any particular advantage to extending the tipping wrapper along the full length of the reconstituted tobacco segment 19 (interior segment) and does not discuss this feature beyond its depiction in Figure 1. Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date that the tipping wrapper of the first embodiment of Riggs only covers a portion of the adjacent reconstituted tobacco segment 19 (interior segment) since Riggs discloses that the tipping wrapper need only extend approximately 5 mm over the juncture of the filter and the tobacco-fuel unit to attach the filter to the tobacco-fuel unit ([0107]).
in order to control heat transfer along the length of the article (Column 12, lines 30-53). While Clearman’s reason for providing the overwrap extending along the entire length or any portion thereof may be different than that of the Applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747        


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747